The Honorable Matt Blunt Missouri Secretary of State James C. Kirkpatrick State Information Center 600 West Main Street Jefferson City, MO 65101
Dear Secretary Blunt:
You have submitted to us a summary statement for Senate Joint Resolution No. 29 submitted by the Missouri General Assembly. The summary statement, prepared pursuant to Section 116.160, RSMo, is as follows:
Shall the Missouri Constitution be amended so that to be valid and recognized in this state, a marriage shall exist only between a man and a woman?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement.
You have also submitted to us proposed fair ballot language statements for the same measure. The fair ballot language statements, prepared pursuant to Section 116.025, RSMo, are as follows:
A "yes" vote will amend the Missouri Constitution so that to be valid and recognized in this state, a marriage shall exist only between a man and a woman.
A "no" vote will not amend the Missouri Constitution in the manner described above.
This measure will have no impact on taxes.
Pursuant to Section 116.025, we approve the legal content and form of the proposed fair ballot language statements.
Since our review of the summary statement and fair ballot language statements are mandated by statute, no action we take with respect to such review should be construed as an endorsement of the Senate Joint Resolution or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                               JEREMIAH W. (JAY) NIXON Attorney General